Case 20-00318-JMM                  Doc 114    Filed 01/27/21 Entered 01/27/21 17:37:43           Desc Main
                                             Document     Page 1 of 5



 David M. Swartley, ISB# 5230
 Lance E. Olsen, ISB# 7106
 McCarthy & Holthus, LLP
 702 W. Idaho Street, Ste. 1100
 Boise, ID 83702
 Phone (208) 947-7264
 Fax (208) 947-5910

 Attorneys for Matrix Financial Services Corporation LLC


                                    UNITED STATES BANKRUPTCY COURT

                                        FOR THE DISTRICT OF IDAHO


                                                         Case No.: 20-00318-JMM
 In re:
 Timothy A Davis                                         Chapter   7
 Patricia A Davis
         Debtors                                         Motion for Relief from Stay


            NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND
                    OPPORTUNITY TO OBJECT AND FOR A HEARING

         No objection. The Court may consider this request for an order without further notice or
 hearing unless a party in interest files an objection within seventeen (17) days of the date of this
 notice.

         If an objection is not filed within the time permitted, the Court may consider that there is
 no opposition to the granting of the requested relief and may grant the relief without further
 notice or hearing.

        Objection. Any objection shall set out the legal and/or factual basis for the objection. A
 copy of the objection shall be served on the movant.

        Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
 schedule a hearing on the objection and file a separate notice of hearing.




 Motion for Relief from Stay - 1                                             McCarthy & Holthus, LLP
 MH# ID-21-164543                                                            108 1st Avenue South, Ste. 300
                                                                             Seattle, WA 98104
                                                                             (206) 319-9100
Case 20-00318-JMM                  Doc 114    Filed 01/27/21 Entered 01/27/21 17:37:43         Desc Main
                                             Document     Page 2 of 5



                            NOTICE OF REQUIREMENTS OF 11 U.S.C. § 362(e)

         YOU ARE FURTHER NOTIFIED THAT pursuant to 11 U.S.C. § 362(e) the stay of 11
 U.S.C. § 362(a) will vacate thirty (30) days from the date of service of this Motion unless the
 Court, after notice and a preliminary hearing, and within said thirty day period, orders the stay
 continued in effect pending a final hearing and determination under 11 U.S.C. § 362(d). You are
 further notified that in the event an order continuing the stay is not entered within thirty (30)
 days from the date this motion is served, that the Court may enter an order without further notice
 to you terminating the stay as requested in this Motion. Any hearing must be upon notice to the
 undersigned and set by the calendar clerk of the Bankruptcy Court.
                                                    MOTION

          COMES NOW, Matrix Financial Services Corporation LLC (“Creditor”), by and through

 its attorneys of record, the law firm of McCarthy & Holthus, LLP, and pursuant to 11 USC

 §362(d), hereby submits its Motion for an Order Terminating the Automatic Stay, allowing

 Creditor to proceed with any and all contractual and statutory remedies incident to the interest

 held by virtue of the note and deed of trust described below and attached as exhibits to this

 Motion.

                                               I. RELEVANT FACTS

          A. The Property

          On or about April 14, 2017, Debtors executed a note in favor of Academy Mortgage

 Corporation in the original principal amount of $424,100.00 (“Note”). The debt described by the

 Note is secured by a deed of trust (“Deed of Trust”) properly recorded and creating a lien against

 property commonly described as 24 Hawley Mountain Ln, Horseshoe Bend, ID 83629 (the

 “Property”).

          Creditor is the holder of the Note and thus has standing to enforce the Note pursuant to

 Idaho Code § 28-3-303. The Deed of Trust was pledged as incident to the Note and thus, as the

 holder of the Note, Creditor also has the right to enforce the Deed of Trust that follows the note.


 Motion for Relief from Stay - 2                                           McCarthy & Holthus, LLP
 MH# ID-21-164543                                                          108 1st Avenue South, Ste. 300
                                                                           Seattle, WA 98104
                                                                           (206) 319-9100
Case 20-00318-JMM                  Doc 114    Filed 01/27/21 Entered 01/27/21 17:37:43         Desc Main
                                             Document     Page 3 of 5



          Subsequent to the execution of the Note and Deed of Trust, Debtors have filed for

 protection under Chapter 7 of Title 11 of the United States Code.

          B. The Debt

          As of January 13, 2021, Debtors are due for the September 1, 2020 payment. The

 approximate amount owed under the terms of the Note is $412,835.40. This is an approximation

 of the lien, including principal balance plus accrued interest, late charges, escrow shortages and

 other fees and costs, as allowed under the terms of the Deed of Trust. This estimate is accurate

 as of the date provided to counsel for the Creditor and is intended only for the purposes of this

 Motion. This amount cannot be relied upon for any other purposes, including payoff of the

 secured debt. A complete, date specific and itemized payoff figure may be obtained from

 Movant upon written request to counsel for Creditor.

          C. The Value of the Property

          The value of the Property as represented in Debtors' sworn schedules is $1,000,000.00.

 Debtors schedule a 2nd lien in favor of TCF National Bank in the amount of $277,120.00.

                                       II. ARGUMENT AND AUTHORITY

          A. Standing

          To prosecute a motion for relief from the automatic stay as to enforcement of a note and

 deed, a movant must establish that it has an interest in the note, either as a holder, or as a party

 entitled to enforce the note. See, In re Veal, 450 B.R. 897 (9th Cir. BAP 2011). In the case at

 bar, the affidavit and exhibits supporting the Motion establish that Creditor is the holder of the

 Note and thus has standing to prosecute the present Motion.




 Motion for Relief from Stay - 3                                           McCarthy & Holthus, LLP
 MH# ID-21-164543                                                          108 1st Avenue South, Ste. 300
                                                                           Seattle, WA 98104
                                                                           (206) 319-9100
Case 20-00318-JMM                  Doc 114    Filed 01/27/21 Entered 01/27/21 17:37:43            Desc Main
                                             Document     Page 4 of 5



          B. Basis for Relief from Stay

          Under 11 U.S.C. 362(d)(2), on request of a party in interest, the court shall grant relief

 from stay if there is no equity in the property and the property is not necessary for an effective

 reorganization. In the case at bar, after consideration of all liens against the Property including

 the secured lien of Creditor, the Debtors' claimed exemptions against the Property, and the costs

 of liquidation that would be associated with any sale of the Property, there is no equity for the

 estate. Because the Debtors have filed for protection under the liquidation provisions of Chapter

 7, there is no reorganization and thus the Property cannot be argued as necessary for an effective

 reorganization.

                                             III. RELIEF REQUESTED

     For the reasons stated above, Creditor requests:

          1.        An Order Terminating the Automatic Stay.

          2.        Alternatively, for an Order requiring adequate protection of Creditor's interest in

                    the Property.

          3.        For such other relief as the Court deems proper.




 Dated: January 27, 2021                            /s/ David M. Swartley
                                                    David M. Swartley, ISB# 5230
                                                    Lance E. Olsen, ISB# 7106
                                                    Attorneys for Matrix Financial Services
                                                    Corporation LLC




 Motion for Relief from Stay - 4                                              McCarthy & Holthus, LLP
 MH# ID-21-164543                                                             108 1st Avenue South, Ste. 300
                                                                              Seattle, WA 98104
                                                                              (206) 319-9100
Case 20-00318-JMM                  Doc 114    Filed 01/27/21 Entered 01/27/21 17:37:43               Desc Main
                                             Document     Page 5 of 5




                                             CERTIFICATE OF SERVICE

         On 1/27/2021, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
 AUTOMATIC STAY; MOTION FOR RELIEF FROM THE AUTOMATIC STAY; DECLARATION IN
 SUPPORT OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND ALL EXHIBITS
 SUPPORTING THE MOTION AND DECLARATION on the following individuals by electronic means through
 the Court’s ECF program:

          DEBTORS’ COUNSEL                       TRUSTEE
          Chad Moody                             Timothy R. Kurtz
          chad@angstman.com                      trk@kurtztrustee.com

          Matthew Todd Christensen               TRUSTEE’S COUNSEL
          mtc@angstman.com                       Brent Russel Wilson
                                                 bwilson@hawleytroxell.com



          I declare under penalty of perjury under the laws of the United States of America that the foregoing
 is true and correct.

                                                                        /s/ Andrei Mihai
                                                                        Andrei Mihai

          On 1/27/2021, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
 AUTOMATIC STAY; MOTION FOR RELIEF FROM THE AUTOMATIC STAY; DECLARATION IN
 SUPPORT OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND ALL EXHIBITS
 SUPPORTING THE MOTION AND DECLARATION on the following individuals by depositing true copies
 thereof in the United States mail, enclosed in a sealed envelope, with postage paid, addressed as follows:

 DEBTORS
 Timothy A Davis, 24 Hawley Mountain Ln, Horseshoe Bend, ID 83629

 Patricia A Davis, 24 Hawley Mountain Ln, Horseshoe Bend, ID 83629




          I declare under penalty of perjury under the laws of the United States of America that the foregoing
 is true and correct.

                                                                        /s/ Hue Banh
                                                                        Hue Banh




 Motion for Relief from Stay - 5                                                 McCarthy & Holthus, LLP
 MH#ID-21-164543                                                                 108 1st Avenue South, Ste. 300
                                                                                 Seattle, WA 98104
                                                                                 (206) 319-9100
